DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 2-12, 16-21,25-32,35,38-43 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 2, 12, 21, 27, 38, and 43, Abel-Samad (US 20140334389 A1) ([Fig. 2, Par. 36- Par. 45]) discloses a method for adaptive waveform selection for wireless communication in a wireless communication system, the method comprising: determining, by a wireless device of a wireless communication system, a waveform to use for at least one uplink transmission associated with a random access channel (RACH) procedure which comprises two messages or four messages, wherein the determining of the waveform is based on a system information block (SIB), a first message of the RACH procedure, a second message of the RACH procedure a measurement, or a combination thereof;(Referring to [Fig. 2], msg1 and msg3 illustrate transmission by a wireless device, UE, of a wireless communication system, of an uplink transmission associated with a random access procedure, the random access procedure illustrated in Fig.2 and described throughout [Par. 36 – Par. 45]. ); and transmitting a message corresponding to the RACH procedure based on the determined waveform (Refer to [Fig.2] see msg1 and msg3 which are transmitted corresponding to a RACH procedure).
wherein the plurality of waveforms include a single-carrier frequency division multiplexing (SC-FDM) waveform design and an orthogonal frequency division multiplexing (OFDM) waveform design. 
Other prior art of record concerned with random access procedures such as Awad (USPGPub No. 20180077722 A1) [Par. 6 – Par. 7]also teaches a feature concerning a RACH procedure comprising two messages or four messages. However Awad is also silent on wherein the plurality of waveforms include a single-carrier frequency division multiplexing (SC-FDM) waveform design and an orthogonal frequency division multiplexing (OFDM) waveform design, as arranged with the remaining elements of claim 2.
Bhushan (US 20070195690 A1) in other prior art teaches in [Par. 42] a system where a plurality waveforms include a SC-FDM waveform design and an OFDM waveform design.  However Bhushan is silent on wherein the plurality of waveforms are used for at least one uplink transmission associated with a random access channel (RACH) procedure which comprises two messages or four messages, wherein the determining of the waveform is based on a system information block (SIB), a first message of the RACH procedure, a second message of the RACH procedure a measurement, or a combination thereof, and transmitting a message corresponding to the RACH procedure based on the determined waveform.
Thus the prior art of record neither alone or combination teach/suggest a feature on wherein the plurality of waveforms include a single-carrier frequency division multiplexing (SC-FDM) waveform design and an orthogonal frequency division multiplexing (OFDM) waveform design, as arranged with the remaining elements of claim 2.
Thus claim 2 is regarded as allowable. Independent claim(s) 12, 21, 27, 38, 43 recite substantially the same features as claim 2 and are regarded as allowable for the same reasons provided in regards to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476